
	

115 HR 4758 RH: FOMC Policy Responsibility Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 837
		115th CONGRESS2d Session
		H. R. 4758
		[Report No. 115–1078]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2018
			Ms. Tenney introduced the following bill; which was referred to the Committee on Financial Services
		
		
			December 12, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Federal Reserve Act to require the Federal Open Market Committee to establish interest
			 rates on balances maintained at a Federal Reserve Bank by depository
			 institutions.
	
	
 1.Short titleThis Act may be cited as the FOMC Policy Responsibility Act. 2.Interest rates on balances maintained at a Federal Reserve Bank by depository institutions established by Federal Open Market CommitteeSubparagraph (A) of section 19(b)(12) of the Federal Reserve Act (12 U.S.C. 461(b)(12)(A)) is amended by inserting established by the Federal Open Market Committee after rate or rates.
		
	
		December 12, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
